J-S02041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WENDY JONES-KEAHEY                                IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                         Appellee

                    v.

GEORGE B. KEAHEY

                         Appellant                     No. 373 EDA 2015


             Appeal from the Order Entered November 18, 2014
              In the Court of Common Pleas of Delaware County
          Domestic Relations at No: 2009-003221/PACSES 164111368


BEFORE: SHOGAN, LAZARUS, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                             Filed March 21, 2016

      Appellant, George B. Keahey (“Husband”), appeals pro se from the

November 18, 2014 order incarcerating him for contempt of court.          We

affirm.

      Husband filed a complaint in divorce on November 30, 2009. On three

occasions—March 15, 2011, June 19, 2013, and November 18, 2013, the

trial court ordered Husband to pay counsel fees to Appellee, Wendy Jones-

Keahey (“Wife”).   Husband failed to comply with all three orders and Wife

filed a petition for contempt.      The trial court conducted a hearing on the

contempt petition on March 5, 2014.        On March 12, 2014, the trial court

entered an order finding Husband in contempt and ordering him to pay the

outstanding attorneys’ fees plus an additional amount attendant to the

contempt proceeding.       The trial court denied Husband’s motion for
J-S02041-16


reconsideration of that order.          Husband filed an appeal challenging the

merits of the March 12, 2014 contempt order.           This Court affirmed in an

unpublished memorandum filed on April 24, 2015. Keahey v. Keahey, 121

A.3d 1140 (Pa. Super. 2015) (952 EDA 2014).

        While the appeal of the March 12, 2014 order was pending, the trial

court, at Wife’s request, scheduled a sanctions hearing for November 18,

2014.     At the conclusion of the hearing, the trial court ordered Husband

incarcerated until he paid a purge amount of $11,276.00 plus $500.00 in

counsel fees for the November 18, 2014 sanctions hearing. Husband paid

and was released from incarceration on November 19, 2014. In this appeal,

Husband argues the trial lacked authority to impose sanctions while the

underlying March 12, 2014 order was on appeal.1

        We conclude the trial court did not err in enforcing its contempt order

while that order was on appeal. Husband relies solely on Pa.R.A.P. 1701(a),

which provides:      “Except as otherwise prescribed by these rules, after an

appeal is taken or review of a quasijudicial order is sought, the trial court or

____________________________________________


1
   Husband is vague as to the relief he seeks, simply requesting “reversal” of
the November 18, 2014 order. Husband’s Brief at 9. The purge amount
helped satisfy a debt whose validity this Court upheld in our memorandum of
April 24, 2015. Thus, it is not at all clear that reversal of the order on
appeal would entitle Husband to recoup that amount. We cannot order
Husband’s release from prison, as his imprisonment lasted only one night.
At most, a favorable outcome in this appeal would render Husband’s brief
incarceration erroneous and perhaps entitle him to recoup the attorneys’
fees associated with the November 18, 2014 hearing.



                                           -2-
J-S02041-16


other government unit may no longer proceed further in the matter.”

Pa.R.A.P. 1701(a). Husband ignores Rule 1701(b)(2), which provides that a

trial court can “enforce any order entered in the matter, unless the effect of

the order has been superseded as prescribed in this chapter.”       Pa.R.A.P.

1701(b)(2). Chapter 17 of the Rules of Appellate Procedure contains a rule

governing supersedeas in domestic relations matters:

             (a) General rule. Except as provided by subdivision (b),
      an appeal from an order involving solely the payment of money
      shall, unless otherwise ordered pursuant to this chapter, operate
      as a supersedeas upon the filing with the clerk of the lower court
      of appropriate security in the amount of 120% of the amount
      found due by the lower court and remaining unpaid. Where the
      amount is payable over a period of time, the amount found due
      for the purposes of this rule shall be the aggregate amount
      payable within 18 months after entry of the order.

            (b) Domestic relations matters. An appeal from an
      order of child support, spousal support, alimony, alimony
      pendente lite, equitable distribution or counsel fees and costs
      shall operate as a supersedeas only upon application to and
      order of the trial court and the filing of security as required by
      subdivision (a). The amount and terms of security shall be within
      the discretion of the trial court.

Pa.R.A.P. 1731 (emphasis added). Husband fails to address Rule 1731 and

fails to explain whether he applied for supersedeas.        We could reject

Husband’s argument on that basis alone. In any event, our review of the

docket indicates that Husband applied for supersedeas and the trial court

granted the application on June 27, 2014. The trial court vacated the June

27, 2014 order on September 30, 2014, noting that Husband failed to meet

the criteria for supersedeas.    Wife asserts that Husband failed to post



                                    -3-
J-S02041-16


appropriate security.      Wife’s Brief at 7.    We find nothing in the record to

indicate Husband posted the required security.2 Under the circumstances of

this case, the trial court had authority to enforce its order pursuant to Rule

1701(b)(2). Husband’s argument to the contrary lacks merit.

       Husband also argues that the trial court erred in imposing $500.00 in

counsel fees in addition to the purge amount.            Husband’s Brief at 7-8.

Husband fails to cite any authority for this argument, and therefore has

waived it.    Pa.R.A.P. 2119(b); In re R.D., 44 A.3d 657, 674 (Pa. Super.

2012), appeal denied, 56 A.3d 398 (Pa. 2012).

       Finally, Husband argues the trial court erred in failing to conduct a

hearing to determine whether he had the present ability to pay the purge

amount. On the contrary, the docket indicates that in an order of October

23, 2014, the trial court directed Husband to bring documentation of his

year-to-date income and expenses and his 2013 tax return, among other

things, to the November 18, 2014 hearing.           At the hearing, after the trial

court referenced the October 23 order, Husband introduced exhibits

documenting his financial status. N.T. Hearing, 11/18/14, at 6-7. The trial

____________________________________________


2
  The docket from Husband’s appeal at 952 EDA 2014 reveals that, on July
15, 2014, Husband filed in this Court an emergency application for stay of
execution of the trial court’s contempt order. See Pa.R.A.P. 1732. This
Court denied that application the next day, noting that Husband failed to
satisfy the requirements for a stay set forth in Pennsylvania Pub. Util.
Comm’n v. Process Gas Consumers Grp., 467 A.2d 805, 808-09 (Pa.
1983). Order, 7/16/14.



                                           -4-
J-S02041-16


court previously assessed Husband’s ability to pay, but the court scheduled

the November 18 hearing so that Husband could provide updated financial

information. Id. at 6. The parties spent the bulk of the hearing addressing

Husband’s finances.     Husband satisfied the purge amount shortly after the

trial court incarcerated him.      Finding no merit in any of Husband’s

arguments, we affirm the trial court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/2016




                                     -5-